Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed on 03/11/2021:
Claims 1-20 have been examined.
Claims 1, 4, 8, 11, 15 and 18 have been amended by Applicant.
Claims 2, 9 and 16 have been further amended by Examiner.
Claims 1-20 have been allowed.

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given by Puya Partow-Navid, Reg. No. 59,657, in a telephone interview and in the following electronic communication on 03/16/2021. The application has been amended as follows: 
In the claims: 
2.	(Currently Amended) The method of claim 1, in which identifying the abnormality comprises: 
determining both a velocity of the autonomous vehicle and a velocity of the first vehicle [[is]] are less than a threshold for a period of time, or 
determining an amount of traffic exceeds a traffic threshold.
9.	(Currently Amended) The apparatus of claim 8, in which the at least one processor is further configured to identify the abnormality by: 
determining both a velocity of the autonomous vehicle and a velocity of the first vehicle [[is]] are less than a threshold for a period of time, or 
determining an amount of traffic exceeds a traffic threshold.

program code to determine both a velocity of the autonomous vehicle and a velocity of the first vehicle [[is]] are less than a threshold for a period of time, or 
program code to determine an amount of traffic exceeds a traffic threshold.

	
Response to Amendment
Drawings
1.	Applicant’s amendments have overcome the drawings objections to from the previous Office Action.

Specification
1.	Applicant’s amendments have overcome the specification objections to from the previous Office Action.

Claim Objections
1.	Examiners amendments presented above have overcome the claims 2, 9 and 16 objections to from the previous Office Action.

Claim Rejections - 35 USC § 112
1.	Applicant’s amendments have overcome the 112(b) or 112 2nd paragraph rejections to claims 1-20 from the previous Office Action.

ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search and additional search, in response to amended claims, the examiner was able to find the closest prior art of record, which is Duncan (Pub. No.: US 2018/0308363A1) taken either individually or in combination with other prior art of PUNITHAN (Pub. No.: US 2018/0032086A1), Nix 

In regards to claims 1-20, Duncan (Pub. No.: US 2018/0308363A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
prompting a passenger of the autonomous vehicle to interact with a driver of a first vehicle in response to identifying the abnormality; 
receiving, from the passenger, an input at an interference of the autonomous vehicle indicating a successful interaction or an unsuccessful interaction with the driver; and 
controlling the autonomous vehicle to violate at least one rule of the set of rules based on the input indicating the successful interaction with the driver.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662